Name: Commission Regulation (EEC) No 1688/83 of 22 June 1983 re-establishing the levying of customs duties on suits of knitted or crocheted fabric, products of category 75 (code 0750), originating in the Philippines, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3378/82 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 6 . 83 Official Journal of the European Communities No L 165/21 COMMISSION REGULATION (EEC) No 1688/83 of 22 June 1983 re-establishing the levying of customs duties on suits of knitted or crocheted fabric , products of category 75 (code 0750), originating in the Philippines , to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3378/82 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, of the products in question once the relevant indivi ­ dual ceilings have been reached at Community level ; Whereas, in respect of suits of knitted or crocheted fabric , products of category 75 (code 0750), the rele ­ vant ceiling amounts to 15 000 pieces ; whereas, on 15 June 1983 , imports of the products in question into the Community, originating in the Philippines, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to the Philippines, Having regard to Council Regulation (EEC) No 3378 /82 of 8 December 1982 applying generalized tariff preferences for 1983 in respect of textile products originating in developing countries ('), and in parti ­ cular Article 4 thereof, HAS ADOPTED THIS REGULATION :Whereas Article 2 of that Regulation provides that preferential tariff treatment shall be accorded, for each category of products subjected to individual ceilings not allocated among the Member States , within the limits of the quantities specified in column 7 of Annex A or B thereto , in respect of certain or each of the countries or territories of origin referred to in column 5 of that Annex ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports Article 1 As from 27 June 1983 , the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3378/82, shall be re-established in respect of the following products, imported into the Community and originating in the Philippines : Code Category CCT heading No NIMEXE code ( 1983) Description ( 1 ) ( 2) (3) (4) 0750 75 ex 60.05 A II 60.05-66 ; 68 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Men's and boys ' suits ( in ­ cluding coordinate suits con ­ sisting of two or three pieces which are ordered, packed, consigned and normally sold together), of knitted or crocheted fabric , not elastic or rubberized, of wool , of cotton or of man-made textile fibres , excluding ski suits (') OJ No L 363 , 23 . 12 . 1982, p. 92 . No L 165/22 Official Journal of the European Communities 24. 6 . 83 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 June 1983 . For the Commission Karl-Heinz NARJES Member of the Commission